DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a 2d code display operation and displaying a 2d code image in response, which falls under the organizing human activity grouping as it is merely providing data.  While claim 13 and 14 recite units, processor, and memory, these are seen as generic computerization of the abstract idea.  The additional elements of are recited a high level of generality and are no more than mere instructions to apply the exception using generic computer components, as part of routine data gathering.  Further, such steps could be performed mentally/ in the mind such as being told to display something and then displaying it (such as dictating, creating a drawing in response to a request from a person, etc.).  As such, they do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The independent claims 1, 13, and 14 are ineligible.  The dependent claims are ineligible as they are drawn to the details of the code itself (data being displayed) which is merely specifying details of the abstract idea data content, such as color, sizing, content, etc.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomukai (US 20060215931).
Re claim 1, Shimomukai teaches displaying a 2d code image including a first primary positioning point and a second primary positioning point that are arranged to overlap wherein the first primary positioning point is above the second primary positioning point and has a preset color and the second primary positioning point has a representative color of the first application (abstract+ [0008]+ wherein a n-gradation two dimensional code image and arbitrary image are combined and displayed (FIG. 8A+ and paragraph [0011]+ which teaches they overlap).  Though silent to receiving an operation for triggering a display, as the code is displayed it would have been obvious for there to be a software/ code/ trigger to display.  Colors are taught (paragraph [0041]+ and FIG. 4+ wherein the first and second colors are taught as being able to be color or grayscale, and though silent to “representative” the Examiner notes that such a limitation does not impose any structural or functional relation and thus by being a color, the prior art is interpreted as representative of the first application and the second point is a preset color in that it is grayscale or color for example.  the Examiner notes that limitations drawn to color without a functional relationship are seen as obvious matters of design variation that are not patentably distinguishing.
	Re claim 2, as the QR code has position detection patterns 21, these are interpreted to read on positioning points.
Re claim 3, the Examiner notes that limitations drawn to color without a functional relationship are seen as obvious matters of design variation that are not patentably distinguishing.
Re claim 4, the QR code is interpreted as a data matrix that can be made of two or more colors according to the content to allow content to be obtained (via reading the code).  Intended use of the code is not patentable.  
Re claim 5, the Examiner notes that data points as part of a code are generated according to content as they encode data.  The Examiner notes that recitations that binarizing the first and second type colors being the same and different than the preset color is not germane to the method.  The claim does not recite how or why binarizing is done or for what purpose for the method.  Therefore, it appears to be drawn to matters of aesthetics or intended use that are not patentably distinguishing.  As the prior art teaches different colors and black and white (grayscale)  this is interpreted to read on the limitations of first and second color.  Types of color absent a functional relationship to the substrate are seen as not patentably distinguishing in that it just provided data.  
Re claim 6, paragraph [0090]+ teaches the use of a margin 45, which is interpreted as an image frame generated in accordance with the color.
Re claim 7, the Examiner note that though silent to an image change operation, the Examiner notes it would have been obvious that as arbitrary image 30 is taught, that subsequent and different composite 2d code images could be made with different arbitrary images based on system constraints, aesthetics, intended use, etc.  In order to make more composite images (different) it would have been obvious to change the background image.  
Re claim 8, though silent to increasing by a preset radius increment, the Examiner notes that increasing image sizes is obvious in the art when a small image needs to be enlarged.  Therefore it would have been obvious to expand a background image to its desired size.  The use of a preset radius incr3emenet would have been obvious when the image is circular based for example.  
Re claims 9-10, as the second image is interpreted as being able to arbitrarily chosen/ formed, it would have been obvious to have a gradient such as for aesthetics/ design variation, intended use, etc.  Limitations of color are seen as design variations/ aesthetics.
Re claim 11, as a gradiation image is taught (abstract+) the method of forming the image is seen as an obvious matter of design variation, wherein it would have been obvious that based on changing the image (choosing a different background image)  based on parameters such as position, such as when a background image is desired to be in a certain position.  The claim does not specifically define what an operation position is limited to and how/ why gradient image forming is tied to the method.  Therefore, merely forming a colored gradient image suitable for a position is interpreted to read on such claims is, motivated by aesthetics, system constraints, etc. as being well within the ordinary skill in the art.
Re claim 12, FIG. 7 at 223 is interpreted as displaying a target control.  The target control is interpreted as merely displaying data, as the claim does not recite a functional relationship other than displaying a target control (data).  Alternatively, the display can be interpreted as one of a 2d scanning/ storage/ sharing control in that it is displaying about pixel shadows which is related to contrast and visibility and thus can be interpreted as related to scanning/ sharing/ storage control as to whether one would want such a code (to be stored/ shared/ scanned) and thus created.
Re claims 13-14, the limtaitosn have been discussed above wherein a memory processor and display are obviated by the electronic system of Shimomukai which displays the images.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomukai, as discussed above , in view of Lee et al. (US 20110275415).

Re claim 8, the teachings of Shimomukai have been discussed above but is silent to expanding with a preset radius.
Lee et al. teaches generally that a display can enlarged a radius and zoom in using a controller to enlarge.  This is known in the art on electronic devices wherein a finger can zoom in on images to enlarge them, increasing the radius (claim 10).
Prior to the effective filing date it would have been obvious to do so in order to enlarge and zoom a specific image to a specific desired size, such as to use for a background image, by using known teachings to produce expected results of zooming/ magnifying of images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876